Name: Council Regulation (EEC) No 2113/87 of 13 July 1987 amending Regulation (EEC) No 1938/81 on a common measure to accelerate the improvement of public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: nan

 18 . 7 . 87 Official Journal of the European Communities No L 197/3 COUNCIL REGULATION (EEC) No 2113/87 of 13 July 1987 amending Regulation (EEC) No 1938/81 on a common measure to accelerate the improvement of public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 11 ( 1 ) of Regulation (EEC) No 1938/81 (3), as last amended by Regulation (EEC) No 3768/85 (4), provides that the common measure is to run for five years from the entry into force of the Regulation ; whereas that period expired on 23 July 1986 ; whereas paragraph 2 of the said Article provides for a review of the Regulation by the Council acting on a proposal by the Commission ; Whereas projects submitted in accordance with the outline programme approved by Decision 82/ 107/EEC (*) could not be implemented because of the shortage of commitment appropriations in the Community budget in 1986 ; whereas the duration of the common measure in question should therefore be extended by one year so that its objectives can be achieved ; Whereas the shortage of appropriations at Community level means that the application for aid must be carried forward again ; whereas the restrictions referred to in the second subparagraph of Article 14 of Regulation (EEC) No 1938/81 are therefore no longer applicable in the final phase of the common measure, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1938/81 is hereby amended as follows : 1 . Article 11 ( 1 ) is replaced by the following : * 1 . The period envisaged for carrying out the common measure is six years from the date of entry into force of this Regulation 2. The second subparagraph of Article 14 is replaced by the following : 'Requests for carrying forward applications must be made to the Commission within 30 days of the date on which the Member State was notified of the result of the procedure laid down in Article 15 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 July 1987 . For the Council The President B. SCHALL HOLBERG (') OJ No C 115, 30 . 4. 1987, p. 10 . (2) Opinion delivered on 10 July 1987 (not yet published in the Official Journal). (3) OJ No L 197, 20 . 7. 1981 , p. 1 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 44, 16 . 2. 1982, p. 28 .